Fourth Court of Appeals
                                 San Antonio, Texas
                                       May 25, 2016

                                    No. 04-15-00297-CV

                             Hetul BHAKTA DBA Budget Inn,
                                       Appellant

                                             v.

           TEXAS DEPARTMENT OF TRANSPORTATION AND BALLENGER
                        CONSTRUCTION COMPANY,
                                 Appellee

                 From the 79th Judicial District Court, Brooks County, Texas
                              Trial Court No. 11-04-15888-CV
                       Honorable Richard C. Terrell, Judge Presiding


                                      ORDER
Sitting:      Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice
              Jason Pulliam, Justice


     The panel has considered the appellant’s motion for rehearing, and the motion is
DENIED.


                                                  _________________________________
                                                  Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of May, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court